Judgment unanimously affirmed. Memorandum: Defendant was convicted of attempted murder in the second degree for stabbing the boyfriend of a woman who resided in the upstairs apartment of a building in which defendant also was a tenant. The court did not err in failing to order a medical examination of defendant prior to imposing *1061sentence. Neither defendant nor defense counsel ever raised the issue of defendant’s health, nor did they controvert the assertion in the presentence report that defendant was in good health (see, CPL 390.30 [2]; People v Smith, 146 AD2d 828, Iv denied 74 NY2d 669). Defendant did not suffer prejudice from the prosecutor’s good faith delay in turning over Rosario material (see, People v Ranghelle, 69 NY2d 56; People v Rosario, 9 NY2d 286, rearg denied 9 NY2d 908, cert denied 368 US 866, rearg denied 14 NY2d 876, 15 NY2d 765). Defendant’s statements were properly admitted in evidence because they were voluntary and not the product of custodial interrogation. On this record, defendant received effective assistance of counsel and his sentence was not excessive. Defendant failed to preserve for review his contentions addressed to the court’s charge on justification and, given the overwhelming evidence of defendant’s guilt, we decline to reach the issue in the interest of justice (see, People v Comfort, 113 AD2d 420, 426, Iv denied 67 NY2d 760; People v Swinson, 111 AD2d 275, 276, Iv denied 66 NY2d 922). We have reviewed defendant’s remaining contentions in his supplemental pro se brief and find that each one lacks merit. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J. — Attempted Murder, 2nd Degree.) Present — Callahan, J. P., Doerr, Green, Pine and Balio, JJ.